Title: To John Adams from Samuel Barrett, 1 June 1789
From: Barrett, Samuel
To: Adams, John



Honored & dear Sir
Boston 1 June 1789

On the advice of my very excellent Friend the Honbl. Mr. Bowdoin I enclose you Copies of my Letters to Major General Knox & his Answer, with a rough draught of a letter to his Excellency the President of the United States; requesting you to peruse them & to give me your opinion, as to the best mode of Conducting my intended Application, & if you approve of the mode & see any Prospect of Success to let me know what alterations are necessary to be made in the letters that I may perfect it & forward it to you to be presented with such Information as you may think proper to give, as I am a perfect stranger to the President; but I am persuaded that every purpose of such a letter will be better accomplished by your recommendation alone.
You Sir will be the earliest acquainted with the arrangements to be made & can instantly form a Judgment what Place may be suitable for me & what Probability there is of my obtaining it—Your advice and Patronage will be of the first importance to me, as under the Conduct thereof alone, I can ever accomplish my wishes—& for your Goodness I shall ever esteem myself under the highest Obligations—
I can with pleasure refer to Governor Bowdoin, General Lincoln, Mr. Gorham, Judge Wendell, Mr. Strong, Mr. Dalton, Mr. Lowell, Mr. Ames, General Knox & Mr. Gerry, Mr. Cranch, & to several other Gentleman for such Testimonials as may be requisite.
I am, / Honored & dear Sir, / with the highest Respect / your very hmbl. Serv.
Samuel Barrett
P.S. What think you of the Clerkship of the Federal Court, itinerant or domestic?With the domestic I might perhaps obtain the Office of a Justice of the Peace, & receive the benefits of it, without interference—&  both would yield me a competent support.
The Clerkship will probably be in the gifts of the Court; but your Recommendation would give me Favor with the Justices of that Court.

